Silva, J.
This is an interlocutory appeal from the decision of the trial justice granting partial summary judgment in the sum of $450.00. The action was based on a contract to recover the sum of $5,400.00 for goods sold and delivered.
The parties had an agreement whereby the defendant would purchase used paper from the plaintiff at a price which the plaintiff alleged to be 6 cents per pound, and which the defendant claims to be between 4 and 4.5 cents per pound. The defendant contends that this was for useable paper, net weight, *142after subtracting all ground wood base paper. The defendant alleges that of the ten thousand pounds of paper picked up, four tons (8,000 pounds) was defective and that the one ton of paper which he received was to be at 4.5 cents per pound.
The trial justice’s finding that partial summary judgment was to enter for the plaintiff in the amount of $450.00, with a notation that further claim of assessment would be based on the sum of not less than 4.5 cents per pound, was obviously an error. At 4.5 cents per pound, one thousand pounds would be $45.00 and one ton would be $90.00.
Since the matter is still pending in the trial court the judgment is hereby vacated and the case remanded for a hearing on the merits.